Citation Nr: 1107954	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-43 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1985, with additional unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for diabetes mellitus 
associated with herbicide exposure, myocardial infarction, and 
cerebrovascular accident (stroke).  In September 2003, the 
Veteran submitted a notice of disagreement for the issue of 
entitlement to service connection for diabetes mellitus, type II 
(DM), and subsequently perfected his appeal in December 2004.

In May 2006, the Veteran presented sworn testimony during a 
Travel Board hearing in Denver, Colorado, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In February 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for DM to the Appeals 
Management Center (AMC) for further evidentiary development, 
including obtaining the Veteran's service personnel records and 
attempting to verify whether the Veteran stepped foot in the 
Republic of Vietnam during his service.  The Board is obligated 
by law to ensure that the AMC complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC requested additional 
information from the Veteran regarding his alleged time in the 
Republic of Vietnam in a March 2009 letter.  Additionally, the 
AMC requested the Veteran's service personnel records and 
associated them with the claims file.  Finally, the AMC sought to 
verify any time that the Veteran spent in the Republic of 
Vietnam.  A July 2010 email from the Air Force Historical 
Research Agency stated that there was no evidence to verify such 
service.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2003, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding his case again unless 
it was essential for a full and fair adjudication of his claim.

As noted above, the AMC's attempts to verify the Veteran's 
reported presence in the Republic of Vietnam were negative.  
However, the Veteran's personnel records do indicate that he 
serviced at the Udorn Air Force Base in Thailand from April 28, 
1968 to November 16, 1968.  The AMC and RO have not made any 
attempts to verify whether the Veteran may have been exposed to 
herbicide agents while serving in Thailand.  Therefore, the claim 
must be remanded to attempt to verify whether the Veteran was 
exposed to herbicide agents while serving in Thailand in 
accordance with VBA Fast Letter 09-20 (May 6, 2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should ask the Veteran to provide 
any additional information on possible 
exposure to herbicides while serving in 
Thailand, including the date(s), location(s), 
and/or nature of any potential exposures.

2.  With the information already of record 
and any new information offered by the 
Veteran, the AMC should make appropriate 
attempts to verify whether the Veteran 


was exposed to herbicides while stationed in 
Thailand.  Pursuant to the instructions 
contained in VBA Fast Letter 09-20 (May 6, 
2009), such action must include consultation 
with the DoD response document (Memorandum 
for the Record) outlining herbicide use in 
Thailand during the Vietnam Era, and 
association of the memorandum with the claims 
file.  If the review of the Memorandum for 
the Record does not confirm the Veteran's 
herbicide exposure, the AMC must then seek 
verification of such exposure from the Joint 
Services Records Research Center (JSRRC).  
The AMC should associate all responses 
(positive or negative) with the claims file.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to service connection 
for diabetes mellitus, type II, to include as 
due to herbicide exposure, should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

